Title: General Orders, 3 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday April 3rd 1778.
Oakham.Otis Oxford.


The works of the New-Line being very carelessly executed in many Parts, and the Representations of the Engineer to the Officers commanding fatigue Parties hitherto been of no Avail, the General calls upon the several Brigadiers to inspect the Parts which have been alotted to their several Brigades and order their defects to be remedied, which appears to be principally owing to the Stakes and those of the exterior face being placed too perpendicularly.
At a General Court Martial whereof Coll Ogden was President March 24th 78, William Morgan an Inhabitant of the State of Pennsylvania tried for coming out of Philadelphia stealing a horse and attempting to carry him back to the City, found guilty of a breach of a resolution of Congress dated October 8th 77—and extended by another and sentenced two thirds agreeing to be kept at hard labor during the Contest with Great-Britain not less than thirty miles from the Enemy’s Camp and if he is caught making his Escape to suffer Death.
At a General Court Martial whereof Coll Vose was President March 31st 1778—Lieutent Anderson of 11th Pennsylvania Regiment

tried for behaving in a manner unbecoming the Character of an officer and Gentleman, found guilty of the Charge exhibited against him, being a breach of 21st Article, 14th Section of the Articles of War and sentenced to be discharg’d from the service.
His Excellency the Commander in Chief approves the aforegoing sentences and orders them to take place.
